Citation Nr: 0004921	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-24 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1948 to June 
1952 and from April 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                 


FINDING OF FACT

The appellant last manifested malarial symptomatology in 
1953.  He has been shown by competent evidence to exhibit no 
chronic malarial residuals or current disability associated 
with malaria.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 
(effective prior and subsequent to August 30, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to DD Form 214, Report of Separation From Active 
Duty, the appellant's first period of active duty was from 
October 1948 to June 1952. 

The appellant was originally granted service connection for 
malaria in an August 1952 rating decision.  At that time, the 
RO stated that the appellant's service medical records showed 
that in 1950, while the appellant was serving in Korea, he 
incurred malaria.  The records also reflected that the 
appellant subsequently received treatment for malaria in 
October 1951, and according to the RO, that was "held to be 
a recurrent attack."  Thus, in light of the above, the RO 
assigned a 10 percent disabling rating from June 19, 1952 to 
June 18, 1953.  The RO further assigned a zero percent 
disabling rating from June 19, 1993.  

A correspondence from the appellant to the RO, dated in April 
1953, shows that at that time, the appellant indicated that 
he wanted to waive his compensation, effective March 31, 
1953, for the purpose of re-entering the military.  A 
correspondence from the RO to the appellant, dated in April 
1953, reflects that at that time, the RO acknowledged the 
receipt of the appellant's April 1953 letter and noted that 
action had been taken to discontinue his compensation 
payments, effective March 31, 1953.  

DD Form 214, Report of Separation From Active Duty, shows 
that the appellant served a second period of active duty, 
from April 1953 to June 1955. 

In a June 1955 correspondence from the appellant to the RO, 
the appellant requested that his claim for a compensable 
rating for his service-connected malaria be reopened.  In an 
August 1955 rating action, the RO denied the appellant's 
claim for entitlement to an increased rating for his service-
connected malaria.  At that time, the RO stated that the 
appellant's service medical records from his second period of 
service showed no recurrence of the malaria which was 
incurred during the previous period of military duty.  Thus, 
the RO concluded that a zero percent disabling rating, from 
June 17, 1955, was warranted.  

In September 1993, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he filed a 
claim for an increased (compensable) rating for his service-
connected malaria.  

In November 1993, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Long Beach, from 
June 1992 to September 1993.  The records show that in June 
1993, the appellant requesting a malaria check-up.  At that 
time, he stated that he suffered from sweats, and that 
approximately three weeks ago, he had a fever "off and on."  
The appellant further noted that he was nervous.  The 
remaining records show treatment for unrelated disorders.  

In a March 1994 rating action, the RO denied the appellant's 
claim for an increased (compensable) rating for malaria.  At 
that time, the RO concluded that there was no evidence of 
record showing that the appellant was currently suffering 
from malaria or the residuals thereof.  Thus, the appellant's 
zero percent disabling rating under Diagnostic Code 6304 was 
confirmed and continued. 

In May 1994, the appellant underwent a VA examination.  At 
that time, he stated that he had malaria in 1954, while he 
was in the military.  The appellant indicated that 
approximately one year ago, he was diagnosed with non-insulin 
dependent diabetes mellitus.  He noted that he had chronic, 
elevated liver function tests, and that that had been 
attributed to some drinking he had done prior to two years 
ago. According to the appellant, at present, he no longer 
drank.  The appellant reported that he had also been 
diagnosed with benign prostatic hyperplasia. 

The physical examination showed that the appellant was 
normocephalic.  The appellant's heart borders were within 
normal limits, and his heart rate was regular with no 
murmurs.  Examination of the abdomen was negative.  The 
examining physician noted that the appellant had undergone a 
sigmoidoscopy in August 1993, which was normal.  The 
diagnosis was of malaria in 1954, by history.  

A Nuclear Medicine Report from the Long Beach VAMC shows that 
in July 1994, the appellant underwent a liver and spleen 
scan.  At that time, it was noted that the appellant had a 
history of increased liver function tests and a history of 
alcohol abuse.  The impression was that there was a large 
left hepatic lobe, and that there was a patchy uptake in the 
entire liver parenchyma which was consistent with diffuse 
hepatocellular disease.  

In January 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that during his first period of 
active duty, he contacted malaria.  (T.4).  The appellant 
stated that over the years, he had suffered from the 
residuals of his malaria, including night sweats, chills, and 
fever.  (T.2,3).  He indicated that he experienced the above 
symptoms approximately four to five times a year.  (T.3).  
The appellant stated that a typical episode lasted 
approximately two to three hours.  (T.5).  According to the 
appellant, he was not currently taking any medication for his 
malaria residuals.  (Id.).  The appellant testified that he 
was retired, but that when he was working as a truckdriver, 
his condition did not interfere with his employment.  
(T.6,7).  

A Discharge Summary from the Long Beach VAMC shows that the 
appellant was hospitalized from December 5, 1995 to December 
12, 1995.  According to the Summary, upon his discharge, he 
was diagnosed with the following: (1) worsening ascites 
secondary to cirrhosis and hepatitis C, (2) diabetes 
mellitus, and (3) hypertension.  

A correspondence from the RO to the appellant, dated on July 
2, 1998, shows that at that time, the RO informed the 
appellant that a VA examination had been scheduled for July 
22, 1998.  However, the Board observes that a notation on the 
examination report reflects that the appellant failed to 
show.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected malaria has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When the appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. §  5107(a).  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant is currently receiving a 
zero percent disabling rating under Diagnostic Code 6304 for 
his service-connected malaria.  The Board notes that 
subsequent to the initiation of the appellant's claim for a 
compensable rating, the regulations pertaining to the 
evaluation of malaria were revised effective August 30, 1996.  
Schedule for Rating Disabilities; Systemic Diseases, 61 Fed. 
Reg. 39,875 (1996) (codified at 38 C.F.R. § 4.88b, Diagnostic 
Code 6304).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

According to the regulation in effect prior to August 1996, 
the disease was evaluated based on the dates and frequencies 
of recurrences and the severity of any significant residuals.  
A minimum 10 percent rating will be assigned if the disease 
had been recently active, with a relapse in the past year, or 
old cases with moderate disability.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (as in effect prior to August 30, 1996).

The revised regulation shows that a 100 percent rating 
applies while the disease is active, and relapses of the 
disease must be confirmed by the presence of the malaria 
parasite in blood smears.  If the disease has become 
inactive, the residuals of the disease, such as liver or 
spleen damage, are rated under the appropriate system.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (1999).

To summarize, the appellant contends that he is currently 
suffering from the residuals of his service-connected 
malaria.  The appellant maintains that approximately four to 
five times a years, he suffers from night sweats, chills, and 
a fever.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, the medical evidence does not show that 
the appellant has had any relapses of malaria since 1953.  
Although he claims to have relapses approximately four to 
five times a year, none of the medical evidence of record 
shows that he has malaria or the residuals thereof, either by 
clinical findings or diagnostic testing.  Although the 
outpatient treatment records from the Long Beach VAMC, from 
June 1992 to June 1994, show that in June 1993, the appellant 
requested a malaria check-up, the remaining records reflect 
treatment for unrelated disorders.  In addition, in the 
appellant's May 1994 VA examination, the appellant was 
diagnosed with malaria in 1954, by history.  The Board 
further notes that the appellant's July 1994 liver and spleen 
scan was interpreted as showing a large left hepatic lobe and 
diffuse hepatocellular disease.  The Board observers that 
according to the Nuclear Medicine Report, the appellant had a 
history of increased liver function tests and a history of 
alcohol abuse.  Moreover, the Discharge Summary from the Long 
Beach VAMC shows that the appellant was hospitalized in 
December 1995 for unrelated disorders.  The Board also notes 
that in the appellant's January 1995 hearing, the appellant 
testified that he was not currently taking any medication for 
his malaria residuals.  (T.5).

In light of the above, the Board observes that there is no 
probative evidence of record which indicates that the 
appellant currently has malaria residuals or has had malaria 
residuals for many decades.  The Board notes that although 
the appellant may describe symptoms which he is experiencing, 
his self-diagnosis of such as malaria residuals is not 
competent medical evidence. See Espiritu, supra.  Therefore, 
because the required residuals are not shown, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable disability rating for malaria 
under either the former or the current schedular criteria.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for malaria. 


ORDER

Entitlement to an increased (compensable) evaluation for 
malaria is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals








